In an action to recover damages for personal injuries, the four cab corporate defendants, other than Judy Cab Corp., appeal from an order of the Supreme Court, Kings County, dated June 20,1960, granting plaintiff’s motion to examine before trial the five cab corporations. The appeal is from the entire order except that the Boda and Carien corporations do not appeal as to Items 15, 18 and 21 in the order. Order modified by striking out as to the four appellants all of the items set forth therein, except: (a) Item 5, but this item is limited to the date of the alleged accident and a period of one year immediately prior thereto; (b) Item 9, but this item is limited to a period of one year immediately preceding the date of the alleged accident; and (e) Items 15, 16, 18 and 21; and by striking out as to appellants the last decretal paragraph directing the production of books, records and papers. As so modified, the order, insofar as appealed from, is affirmed, without costs. In our opinion, the items eliminated are not relevant and material to the issues raised by the pleadings (cf. Mangan v. Terminal Transp. System, 157 Misc. 627, affd. 247 App. Div. 853, motion for leave to appeal denied 272 N. Y. 676; Geletucha v. 222 Delaware Corp., 7 A D 2d 315). The examination shall proceed on 10 days’ written notice or on any other date mutually fixed by the parties. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur. [24 Misc 2d 746.]